Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 15, 2019

The Court of Appeals hereby passes the following order:

A19A0378. DAVID B. CHATHAM v. THE STATE.

      David B. Chatham, who was charged with DUI, moved to suppress the results
of a State-administered breath test obtained after his arrest.1 Chatham argued that the
results were inadmissible because the State violated his Georgia constitutional right
against self-incrimination by failing to give him a Miranda2 warning before
administering the test. The trial court denied the motion, ruling that Chatham had no
constitutional right to be given a Miranda warning before deciding whether to submit
to the breath test. Following a bench trial, Chatham was convicted of DUI, and he
now appeals to this Court.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). This appeal appears to fall within the Supreme Court’s exclusive jurisdiction
over cases involving the construction of the state and federal constitution. Further,
the Supreme Court has the ultimate responsibility for determining appellate
jurisdiction. See Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476
SE2d 587) (1996). Accordingly, this appeal is hereby TRANSFERRED to the

      1
          Chatham also moved to suppress other evidence that is not at issue in this
appeal.
      2
          Miranda v. Arizona, 384 U. S. 436 (86 SCt. 1602, 16 LE2d 694) (1966).
Supreme Court for disposition.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  04/15/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.